[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              JOURNAL ENTRY
On December 8, 2004, this court issued an opinion affirming the judgment of the Summit County Court of Common Pleas finding Appellant guilty of having a weapon under disability, assault, falsification, and endangering children. The opinion incorrectly referenced the lower court case number on the case caption. The caption should be corrected to read: "Appeal from the judgment entered in the Court of Common Pleas County of Summit, Ohio Case No. CR 2003-10-3384."